                   Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 1 of 14



 1   DAVrD L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLTE HOFFMAN (CABN 2t0020)
 J   Chief, Criminal Division

 4   KAREN BEAUSEY (CABN 1ss2s8)
     Assistant United States Attorney
 5
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, Califo mia 9 41 02-3 49 5
             Telephone: (415) 436-6598
 7           FAX: (4rs) 436-7234
             Karen.Beausey@usdoj. gov
 8
     Attorneys for United States of America
 9
                                       LTNITED STATES DISTzuCT COURT
10
                                    NORTHERN DISTzuCT OF CALIFORNIA
11
                                           SAN FRANCISCO DIVISION
t2
t3   UNITED STATES OF AMERICA,                          )   CASE NO.
                                                        )
t4           Plaintiff,                                 )
                                                        )
15      v.                                              )    VERIFIED COMPLA   FOR FORFEITURE
                                                        )                 IN REM
t6   VARIOUS FIREARMS,                                  )
                                                        )
t7           Defendant.                                 )
                                                        )
18

t9           The United States of America, by its attorneys, DAVID L. ANDERSON, United States Attorney,

20   and Karen Beausey, Assistant United States Attorney for the Northem District of California, brings this

2I
     complaint and alleges as follows:
22
                                       NATURE OF THE ACTION
23
             1.      This is a judicial forfeiture action, as authorized by Title 18, United States Code, Section
24
     924(d)(l) and Title 21, United States Code, Section $ 881(a)(6), involving the seizure and forfeiture to
25

26   the use and benefit of the United States of America the following property:

27                   A:     One (1) Mossberg 464 rifle, caliber 30-30, bearing serial number LA072616;
                     B:     One (l) Ruger 10122 rifle, caliber 22,bearing serial number 0009-16738;
28
                     C:     One (1) Mossberg 500C shotgun, caliber T2,bearing serial numberU396256;


     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                                                       I
                      Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 2 of 14



 1                      D     One (1) Springfield Armory, Geneseo    IL XDS pistol, caliber unknown, bearing
                              serial numb er 537 68206;t
 2                     E:     One (1) Kimber Eclipse custom II pistol, caliber 10, bearing serial number
                              t(F44753;
 3
                       F:     One (1) Smith & Wesson M&P 9C pistol, caliber 9, bearing serial number
 4                            HBA4965;
                       G      One (1) Smith & Wesson 622pistol, caliber 22,bearing serial number TCW5780;
 5                     H      One (l) Smith & Wesson 627 Y-Comp revolver, caliber 357, bearing serial
                              number DDX0018;
 6                     I:     One (1) Glock Inc.17 pistol, caliber 9, bearing serial number KYB100;
                       J:     252 Rounds assorted caliber ammunition;
 7
                       K:     30 Rounds assorted 12 caliber ammunition;
 8                     L:     102 Rounds assorted 45 caliber ammunition;
                       M:     95 Rounds assorted 10 caliber ammunition;
 9                     N:     15 Rounds assorted 30-60 caliber ammunition;
                       o:     25 Rounds assorted 762 caliber ammunition;
10                     P:     45 Rounds assorted 357 callber ammunition;
11
     each having been seized by law enforcement from Ray Ramos Jr. on or about March 29,2019            in San
t2
     Jose, California (hereinafter, "Defendant Property"), and each as a firearm or ammunition involved in a
13
     knowing violation of 18 U.S.C. $ 922(9)(1), which prohibits possession of a firearm by a person who
t4
     has been convicted in any court of a crime punishable by imprisonment      for   a term exceeding one year,
l5
t6   and each as property constituting, or derived from, any proceeds obtained, directly or indirectly, as a

t7   result of a violation of 21 U.S.C. $S 841 and./or 846, or used or intended to be used to commit or to

18
     facilitate the commission of such a violation, and thereby forfeitable pursuant to l8 U.S.C. $ 924(dXl)
t9
     and2t U.S.C. $ 881(a)(6).
20
                                           JURISDICTION AND VENUE
2t
22
              2.       This Court has jurisdiction under 28 U.S.C. $ 1355 and2l U.S.C. $ 881(a)(6).

23            3.       Venue is proper in this district pursuant to 28 U.S.C. $$ 1355 and 1395 because the acts

24   or omissions giving rise to the forfeiture occurred in this district and the Defendant Property is located in

25   this district.
26

27
           I This firearm was initially identified in ATF's notices of forfeiture as Springfield Armory,
28
     Geneseo IL unknown pistol caliber unknown bearing serial number 53768206.

     VERIFIED COMPLAINT FORFORT'EITURE IN REM                                                                      2
                    Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 3 of 14



 1          4.        Intra-district venue is proper in the San Jose Division within the Northern District   of
 2   Califomia.
 J
                                                   PARTIES
 4
            5         Plaintiff is the United States of America.
 5
            6         The Defendant Property consists of the following described property:
 6
                      A:      One (1) Mossberg 464 rifle, caliber 30-30, bearing serial   numberLA0726l6;
 7
                      B:      One (l) Ruger 10/22 ifle, caliber 22,beaing serial number 0009-16738;
 8                    C:      One (1) Mossberg 500C shotgun, caliber l2,beaing serial numberU396256;
                      D:      One (1) Springfield Armory, Geneseo IL XDS pistol, caliber unknown, bearing
 9                            serial numb er 537 68206;2
                      E:      One (1) Kimber Eclipse custom II pistol, caliber 10, bearing serial number
10                            r{F44753;
                      F:      One (1) Smith & Wesson M&P 9C pistol, caliber 9, bearing serial number
11
                              HBA4965;
t2                    G:      One (1) Smith & Wesson 622 pistol, caliber 22,bearing serial number TCW5780;
                      H:      One (1) Smith & Wesson 627 Y-Comp revolver, caliber 357,beanng serial
13                           number DDXOOI8;
                      I:     One (1) Glock lnc. 17 pistol, caliber 9, bearing serial number KYB100;
t4                    J:     252 Rounds assorted caliber ammunition;
                      K:     30 Rounds assorted l2 caliber ammunition;
15
                      L:     102 Rounds assorted 45 caliber ammunition;
t6                    M:     95 Rounds assorted 10 caliber ammunition;
                      N:     15 Rounds assorted 30-60 caliber ammunition;
t7                    o:     25 Rounds assorted 762 caliber ammunition;
                      P:     45 Rounds assorted 357 caliber ammunition;
18

t9   all having been seized by law enforcement officers from RAY RAMOS, JR. on or about March 29,2019

20   in San Jose, Califomia and currently in the custody of the ATF.

2l                                                  FACTS
22          7.        On March 14,2019, Special Agent Lou Strickland with Homeland Security

23
     Investigations (HSI) received a call from Customs and Border Protection Officer (CBPO) Reyes from
24
     the San Francisco International Mail Facility, regarding an International mail package from China,
25
     identified as#LW1242323I6CN. The shipper listed on the package was Taozhengming, Room b312,
26

27
            2
28              This firearm was initially identified in ATF's notices of forfeiture as Springfield Armory,
     Geneseo    IL unknown pistol caliber unknown bearing serial number 53768206.

     VERIFIED COMPLAINT FOR FORT'EITURE IN REM                                                                    J
                     Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 4 of 14



 1   3'd Floor   of 34 building, Dahe industrial area, Huanguan south road, Guanlan Street, Shenzhen,

 2   Guangdong, 51813 I and the contents were declared as a "multi-tool switch." The package labeled
 a
 J
     #LW1242323I6 contained four "auto switch" devices, and was addressed to RAY RAMOS atthe                   l72l
 4
     Cape Horn Place, San Jose, California 95133, with a phone number of (a08) 775-2338.
 5
            8.         "Auto switches" are conversion devices that have been designed and created for the sole
 6
     purpose of converting semi-automatic Glock pistols into         fully automatic machineguns. These devices
 7

 8   vary by design and appearance but all, when properly installed on a semi-automatic Glock pistol, will

 9   allow the firearm to expel more than one projectile by a single pull of the trigger at approximately 1,200

10   rounds per minute. Installation of these conversion devices is fast and simple, requires no technical
11
     expertise, and is completed by removing the polymer slide cover plate on a Glock semi-automatic pistol
I2
     and replacing    it with   a conversion   device. These devices are referred to by different names, including
13
     but not limited   to: "switches," "auto     sears," "convertors," "conversion switches," "selector switches,"
t4
     "conversion devices," and "Fire Selector Systems for Glock" (FSSGs).
15

t6          9.         Auto switches are "machine guns" as defined in Title 26,lJnited,States Code, Section

t7 5845. Specifically, Section 5845(b) provides:
18
            "The term 'machinegun' means any weapon which shoots, is designed to shoot, or can be
t9          readily restored to shoot, automatically more than one shot, without manual reloading, by
            a single function of the trigger. The term shall also include the frame or receiver of any
20          such weapon, any part designed and intended solely and exclusively, or combination of
            parts designed and intended, for use in converting a weapon into a machinegun, and any
2t          combination of parts from which a machinegun can be assembled if such parts are in the
            possession or under the control ofa person."
22

23          10.        ATF considers auto switches to be machineguns. Apart from official military and law

24   enforcement use, auto switches may only be lawfully possessed by licensed Federal Firearms Licensees

25   (FFLs) who have paid the appropriate Special Occupational Tax (SOT) required of those manufacturing,
26
     importing, or dealing in National Firearms Act (NFA) weapons.
27
            I   1.     On February 18,2019, during a previous investigation with similar circumstances,
28


     VERIFIED COMPLAINT FORFORFEITURE IN REM                                                                          4
                    Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 5 of 14



 1   Amanda Kimmel, a Paralegal for pistol manufacturer Glock Ges.m.b.H. (hereinafter "Glock"), stated

 2   that Glock does not manufacture auto switches. Ms. Kimmel also stated that Glbck is aware of the
 a
 J
     selector switches offered for sale on sites such as Ebay and they work with Ebay to remove those ads as
 4
     soon as the items are offered for sale. Ms. Kimmel also stated that Glock only produces one model
 5
     capable of firing in    full automatic mode; that model's selector switch is built   as part   of the pistol slide,
 6
     and not as an additional     part. She also stated the weapon is only sold directly to law enforcement
 7

 8   agencies or branches of the U.S.     Military and is a highly restricted item.

 9           12.      A query of international shipments destined for 1727 Cape Horn Place, San            Jose,

t0 California revealed two additional packages that had         been sent from the same shipper listed on the
11
     package which had been found to contain the auto switch. Both of the previous packages had been
t2
     addressed to   RAY RAMOS JR. at 1727 Cape Horn Place, San Jose, California. The first had been
13
     delivered on November 5, 2018, and the second had been delivered on December 3, 2018. Both
t4
15
     packages had been declared to contain one       "multitool switch"   each.


t6           13.      SA Strickland conducted public records checks for the 1727 Cape Horn Place, San Jose,

t7 California,   and learned that both RAY RAMOS JR. and Ray Ramos Sr. 09/01/1941) were listed as

18
     residing at the residence.
t9
             14.      SA Strickland conducted a criminal history records check of both RAY RAMOS JR. and
20
     Ray Ramos Sr., and leamed that RAMOS JR. has felony convictions in California for possession of a
2t
     controlled substance, manufacture possible dangerous weapon, felon with a firearm and grand theft from
22

23   a person, as   well   as misdemeanor   convictions in California for battery, grand theft, domestic violence,

24   and possession of controlled substance paraphernalia. As a convicted felon, RAMOS JR. is prohibited

25   from possessing firearms or ammunition.
26
             15.      A firearms registration check for RAMOS JR. revealed no firearms registered to him.
27
             16.      A firearms registration check for Ramos Sr., revealed four rifles and three pistols
28


     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                                                              5
                   Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 6 of 14



 I   registered to him at 1727 Cape Horn Place, San Jose, California.

 2           17.     A records check with the ATF's Federal Firearms License (FFL) listing shows that
 a
 J
     neither RAMOS Sr. nor RAMOS JR. are licensed importers, licensed manufacturers, licensed dealers or
 4
     licensed collectors of firearms.
 5
             18.     Based upon the foregoing, HSI in San Jose decided to attempt controlled delivery of the
 6
     package. In furtherance thereof, HSI applied for and received an anticipatory search warrant authorized
 7

 8   by United States Magistrate Judge Susan Van Keulen, CR-19-70442 SVK.

 9           19.     On March 29,2019, at approximately I l:59 a.m., United States Postal Service (USPS)

10   Inspector Chung, posing as a mail delivery person, knocked on the front door of 1727 Cape Hom Place,
11
     San Jose,   CA. RAMOS JR. answered the door. Inspector Chung        stated that he had a package   for "Ray
t2
     Ramos" and RAMOS JR. stated that he was RAMOS. Inspector Chung handed RAMOS the package
t3
     and RAMOS JR. signed a USPS slip acknowledging receipt.
I4
l5          20.      After Inspector Chung was clear of the area, HSI knocked on the front door and

I6   announced their presence with a warrant. While they were knocking, RAMOS JR. answered the door

T7   with the package still in his hands. RAMOS JR. was handcuffed at that time and agents entered the
18
     residence to perform the search. RAMOS JR.' minor (toddler age) son was found asleep on the         living
t9
     room couch. RAMOS JR.'s wife, Anggelyn Ramos, was initially not present but returned home while
20
     agents were executing the search warrant.
2t

22
            21.      While the warrant was being executed, HSI SA's interviewed RAMOS JR. in an upstairs

23   bedroom. They read RAMOS JR. his Miranda warnings, and RAMOS stated he understood his rights

24   and agreed to waive his rights and answer questions, but refused to sign the   waiver. They explained to
25   RAMOS JR. that they had a search warrant for his residence, and asked RAMOS JR. if he knew why
26
     they were there. RAMOS JR. asked if it "was for the guns." When asked what he meant, RAMOS JR.
27
     stated that he knew   "their lingo," referring to agents who were overheard stating they found an "SBR" in
28


     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                                                      6
                     Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 7 of 14



 1   the garage. RAMOS JR. stated that anything they found in the house was his, "whatever it is, it's all

 2   mine."
 J
               22.     The agents explained to RAMOS JR. that they executed the search warrant after a
 4
     controlled delivery of what was intended to be Glock auto switch devices, which are considered a
 5
     prohibited item under the National Firearms Act Q.{FA), 26 U.S.C. $ 5845(a), as "any part designed and
 6
     intended solely and exclusively, or combination of parts designed and intended, for use in converting a
 7

 8   weapon into a machinegun." RAMOS JR. stated that he had ordered four (4) switches from Wish.com

 9   but had not received any yet, and that he had one switch on a Glock Airsoft Pistol but that Airsoft pistol

10   had been given to him.

11
               23.    When asked what agents would find in the residence, RAMOS JR. stated that there was
t2
     an   "AR"   under the bed, a few pistols in his room, an   "AR" in the   garage, and an   M&P that belonged to
l3
     his wife in the safe. They asked RAMOS JR. if they would find anything else in the house, and
I4
     RAMOS JR. stated no. RAMOS then asked for a lawyer and questioning ceased.
l5
t6            24.     The residence had an attached garage, which was also searched pursuant to the warrant.

t7   In one corner of the garage agents discovered what appeared to be a drug packaging operation. The area
l8   contained two tables (one black, one brown) that had been set up at a 90 degree angle to one another so
I9
     as   to create a desk-like area. On both tables and on items on the tables (for example, an ashtray, a
20
     computer, a folded playing card, a clear Plexiglas tray, and a mouse pad) agents observed notable
21
     amounts of what appeared to be cocaine residue. A pair of children's slippers were observed on the
22

23   black table amidst the cocaine residue. The white residue was notable against the brown and black

24   surfaces of the tables and was readily visible to anybody present in the garage.

25            25.     Immediately to the right of the brown table agents located a "quick release" safe (a safe
26
     with a spring loaded door that can be opened with the press of a few buttons and springs open quickly),
27
     inside of which agents located Item E    - the Kimber   Eclipse custom II pistol. Attached to the side of the
28


     VEzuFIED COMPLAINT FOR FORFEITURE IN REM                                                                         7
                     Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 8 of 14



 1   safe was a small, black zippered pouch containing a number      of small, clear zip-top baggies containing

 2   what appeared to be cocaine. Behind the safe agents located a loaded AR-15 short-barrel       rifle. Also
 J
     behind the safe agents located a backpack that held a sandwich bag containing approximately 248 grams
 4
     of cocaine, smaller black and white zip top plastic baggies, a folded playing card with cocaine residue, a
 5
     feeding spoon for a baby with cocaine residue, a digital scale with cocaine residue, and a loaded (with an
 6
     additional round in the chamber) Springfield, Model XDS, 9mm Pistol with two additional loaded
 7

 8   magazines (Item D).

 9          26.        To the right of the brown desk, in a black cabinet, agents located a Mossberg 500 shotgun

10   (Item C).
11
            27.       A short distance from the quick release safe agents located another safe, which was found
t2
     to contain a money counter, empty magazines, a"jig" (used in the manufacturing process of AR-15s),
13
     additional amounts of cocaine, and a partially manufactured component of an AR-15(called a "lower".
t4
15
            28.       To the left of the quick release safe, attached via a magnet to the brown table, agents

r6   recovered a butterfly knife.

t7          29.       Agents also recovered additional evidence of gun and anmunition manufacturing in the

18
     garugq including a reloading machine (which is used to manufacture bullets from new or spent casings).
t9
            30.       The area also contained multiple video monitors which were connected to a video
20
     surveillance system of the house. The monitors allowed RAMOS JR. to work at the tables in the garage
2t
     and still be able to observe what was going on in and around the house.
22

23          3   1.    SA Strickland has been a special agent with the Department of Homeland Security,

24   Homeland Security Investigations, for approximately sixteen years. He successfully completed a twelve

25   week Criminal Investigator Training Program (CITP) located at the Federal Law Enforcement Training

26
     Center (FLETC) in Glynco, Georgia, and an additional eight week Immigration and Customs
27
     Enforcement Special Agent Training (ICESAT) Academy. As part of the training at FLETC, he
28


     VERIFIED COMPLAINT FOR FORTEITURE IN REM                                                                     8
                  Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 9 of 14



 1   received extensive instruction in the areas of Immigration law, Customs law, Criminal law, firearms

 2   training, rules of evidence, and interview techniques. His law enforcement experience includes
 J
     conducting physical surveillance, interviewing witnesses, victims and suspects, writing affidavits for and
 4
     executing search warrants, handling confidential informants, analyzingphone records obtained from
 5
     subpoenas, search warrants, pen registers, trap and trace devices, and collecting and processing
 6
     evidence. Based upon his training and experience, SA Strickland knows 248 grams of cocaine is an
 7

 8   amount presumptively possessed for distribution. This conclusion is reinforced by the fact that the

 9   cocaine was found in the same backpack with a loaded firearm, a digital scale bearing cocaine residue,

10   packaging equipment bearing cocaine residue, and packaging materials.
11
            32.     In his training and experience, SA Strickland also knows that narcotics traffickers
t2
     frequently possess weapons, including pistols, short-barrel shotguns, assault-type rifles, and other
13
     firearms, and these weapons are coflrmonly used by drug dealers as an item of investment, as "currency"
t4
15
     to exchange for or receive as payment for drugs, to protect themselves from robbery, and to protect

t6   themselves from arrest by law enforcement officers. RAMOS JR.'s possession of the Springfield XDS

l7   9mm Pistol and additional loaded magazines (Item D) in the same backpack in which he kept a

18
     distribution amount of cocaine was consistent with SA Strickland's experience in this regard, as was the
t9
     fact that RAMOS JR. kept additional firearms (Item C and Item E) in close proximity to the makeshift
20
     desk which (given the large amount of cocaine residue on its surface) he appears to have used to
21
     package cocaine.
22

23          33.     A few minutes later RAMOS JR. indicated to an ATF agent that he wished to speak to

24   agents again. The agents believe RAMOS JR.'s decision was spurred by their discovery in the garage       of
25   the backpack containing cocaine and a loaded 9mm pistol. RAMOS JR. asked,        "[i]f I just tell you
26
     everything will this go faster?" RAMOS JR. was re-Mirandized and, after noting what they had found
27
     in the backpack, the agents asked RAMOS JR. what else they would find in the house. RAMOS JR.
28


     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                                                  9
                    Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 10 of 14



 1   stated they would find the    following: two (2) "ARs" in the   garage; one (1) gun in the combo safe; one

 2   (1) gun in the backpack; two (2) "ARs" under the bed upstairs; a toy Glock in the garage; cocaine in the
 a
 J
     backpack; and a scale.
 4
              34.      When asked about the cocaine, RAMOS JR. stated that it is for personal use and that he
 5
     used   it daily. Based upon the clear evidence of drug trafficking agents had recovered in the garage and
 6
     in the backpack (including the scale, smaller baggies, and baby spoon with cocaine residue that
 7

 8   indicated it had been used to scoop cocaine from the larger sandwich bag into smaller baggies), the

 9   agents concluded RAMOS JR. was not being honest. RAMOS JR. stated that he was a felon and that he

10   knew he was not allowed to have firearms. RAMOS JR. stated that he purchased most things online and
1l
     just assumed he would not get in trouble if they sold it to him. He stated he bought the short-barreled
t2
     rifle online as well. RAMOS JR. stated that he and his father would build the "ARs" together, and that
13
     it was something they could bond over.
t4
15
              35.      The search resulted in the discovery and seizure of the Defendant Properfy3, as follows:

t6                     A:     One (1) Mossberg 464rifle caliber 30-30 bearing serial numberLA0726l6 (found
                              in RAMOS JR.'S bedroom);
t7                     B:     One (1) Ruger 10122 rifle caliber 22bearing serial number 0009-16738 (found in
                              RAMOS JR.'S bedroom);
18
                       C:     One (l) Mossberg 500C shotgun caliber 12 bearing serial numberU396256
t9                            (found in the garage);
                       D:     One (1) Springfield Armory, Geneseo IL XDS pistol caliber unknown bearing
20                            serial number 53768206 (found in the garage);a
                       E:     One (1) Kimber Eclipse custom II pistol caliber l0 bearing serial number
2t                            I<F44753 (found in the garage);
                       F:     One (1) Smith & Wesson M&P 9C pistol caliber 9 bearing serial number
22
                              HBA4965 (found in RAMOS JR.'S bedroom);
23                     G:     One (1) Smith & Wesson 622 pistol caliber 22bearing serial number TCW5780
                              (found in RAMOS JR.'S bedroom);
24

25           3
              In addition to the Defendant Property, the agents seized several additional firearms which were
     are not included in this Verified Complaint. Investigation of some of those firearms confirmed they-
26   were registered to Ramos Sr. and were located within his gun safe at the time of the search. Other
     firearms were forfeited adminlstratively after no claims were filed for their return. Accordingly, the
27   govemment is not seeking forfeiture of those firearms.
             a
28               This firearm was initially identifred in ATF's notices of forfeiture as Springfield Armory,
     Geneseo     IL unknown pistol caliber unknown bearing serial number 53768206.

     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                                                     l0
                 Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 11 of 14



 1                  H       One (1) Smith & Wesson 627 Y-Comp revolver caliber 357 bearing serial number
                            DDXOOI8 (found in RAMOS JR.'S bedroom);
 2                  I       One (l) Glock lnc.17 pistol Cal: 9 bearing serial number KYBl00 (found in
 a                          RAMOS JR.'S bedroom);
 J
                    J:      252 Rounds assorted caliber ammunition;
 4                  K:      30 Rounds assorted 12 callber ammunition;
                    L:      102 Rounds assorted 45 caliber ammunition;
 5                  M:      95 Rounds assorted 10 caliber ammunition;
                    N:      15 Rounds assorted 30-60 caliber ammunition;
 6                  o:      25 Rounds assorted 762 caliber ammunition;
                    P:      45 Rounds assorted 357 caliber ammunition;
 7

 8          36.     On March 29,2019, RAMOS JR.'s wife, Anggelyn Ramos, was interviewed by HSI

 9   agents at the residence (1727 Cape Horn Place, San Jose,   CA).   She stated both she and her husband

10   (RAMOS JR.) own guns and they were all located in their bedroom upstairs. She stated that her father-
11
     in-law (Ramos Sr.) also owns guns, which were locked in his bedroom safe. She also stated that both
t2
     she and her husband know the combination to her father    in law's gun safe.
13
            37.     Ms. Ramos stated that she knew her husband (RAMOS JR.) should not possess any
t4
     weapons or weapons-related items because he is a felon.
15

r6          38.     Ms. Ramon stated that her husband (RAMOS JR.) always used the garage area to work.

t7   She also stated that RAMOS JR. was unemployed and had last worked        for Safeway.
18
            39.     When the agents admonished Ms. Ramos that they had found unsecured guns in the
r9
     garage and in the bedroom she shared   with RAMOS JR., which was unsafe especially around children,
20
     Ms. Ramos acknowledged the guns had not been kept safely and began to cry.
2l
22
            40.     On   April l,}O|I,RAMOS     JR. was charged by complaint in the Northern District   of

23   California with Possession of Cocaine with Intent to Distribute in violation of 21 U.S.C. $ 8a1(aXl).

24   cR-19-70491 MAG.

25          41.     On April 17,2019, RAMOS JR. waived indictment and on April22,20l9, RAMOS JR.

26
     was charged in a felony information in the Northern District of California with one count of Possession
27
     of Cocaine with Intent to Distribute in violation of 21 U.S.C. $ 8al(a)(1). CR-19-00187 EJD.
28


     VERIFIED COMPLAINT FOR FORFEITLIRE IN REM                                                                 ll
                 Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 12 of 14



 1           42.     ATF subsequently commenced administrative forfeiture proceedings of the Defendant

 2   Property. Notice of seizure and intent to forfeit was sent to all known potential claimants on May 3,
 a
 J
     2019 (including Ray Ramos, Sr., and Anggelyn Ramos), and was made by publication for thirty
 4
     consecutive days beginning on May 6,2019. Ray Ramos, Sr. filed a claim seeking return of the
 5
     Defendant Property on May 22,2019.
 6

 7
                                            CLAIM FOR RELIEF

 8
             43.     The United States incorporates by reference the allegations in paragraphs     I through 4l   as


 9   though fully set forth herein.

10           44.     Title   18, United States Code, Section   g22(g)0)makes it "unlawful for any person... who

11
     has been convicted in any court    of ... a crime punishable by imprisonment for   a term exceeding one

12
     year...to...possess in or affecting corrnerce, any firearm or ammunition; or to receive any firearm or
13
     ammunition which has been shipped or transported in interstate or foreign commerce."
l4
             45.    Title    18, United States Code, Section   924(d)(l) specifies that any firearm and
15

     ammunition involved or used in any knowing violation of 18 U.S.C. $ 922(g)(1) shall be subject to
t6

t7   seizure and forfeiture.

18          46.     Tttle2l, United    States Code, Section 8a1(a) prohibits the manufacture, distribution, or

t9 dispensing,   and possession with the intent to distribute a controlled substance.
20
            47.       Title2l, United   States Code, Section 881(a)(6), provides, in part, for the forfeiture of all
2t
     moneys, securities or other things of value furnished or intended to be furnished to a person in exchange
22
     for a controlled substance, all proceeds traceable to such an exchange, and all moneys and securities
23

24   used or intended to be used to facilitate any violation of Title 21, United States Code, Chapter 13,

25   Subchapter I, including violations of Title 21, United States Code, Sections 8a1(a) and 846.

26          48.     In light of the foregoing, and considering the totality of the circumstances, there is
27
     probable cause to believe that the Defendant Property represents proceeds traceable to money, securities
28
     or other things of value furnished to a person in exchange for a controlled substance, and/or was used or

     VERIFIED COMPLAINT FORFORFEITURE IN           REM                                                            12
                 Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 13 of 14



 1   intended to be used to facilitate the transportation, sale, receipt, possession, or concealment of controlled

 2   substances or proceeds traceable to controlled substances, in violation of Title 21, United States Code,

 J
     Sections 8a1(a) and 846, and thus subject to forfeiture under Title 21, United States Code, Sections
 4
     881(a)(6) and (a)(1 1).
 5
             49.      In light of the foregoing, and considering the totality of the circumstances, there is also
 6
     probable cause to believe that the Defendant Property was involved in a knowing violation of Title 18,
 7

 8   United States Code, Section 922(g)(l), and thus subject to forfeiture under Title 18, United States Code,

 9   Section $ 924(d)(l).

10          WHEREFORE, plaintiff United States of America requests that due process issue to enforce the
ll   forfeiture of the Defendant Property; that notice be given to all interested parties to appear and show
T2
     cause why forfeiture should not be decreed; and that judgment      of forfeiture be entered; that the Court
l3
     enter judgment   forfeiting the Defendant Property; and that the United States be awarded such other
t4
15
     relief as may be proper and just.

t6

t7   DATED:     rp-l p                                              Respectfully submitted,

18                                                                  DAVID L. ANDERSON
                                                                            States
t9
20

2t
                                                                    Assistant United States
22

23

24

25

26

27

28


     VERIFIED COMPLAINT FOR FORI'EITURE IN REM                                                                      13
     Case 3:19-cv-05199 Document 1 Filed 08/20/19 Page 14 of 14




 1


 2

 3

 4

 5

 6

 7

 8

 9

10
                                                                  day
11

t2
13

14

15

t6
17

18

19

20

21

22

23

24

25

26

27

28


                                                                   14
JS-cAND,r4(Rev              07/re)                 Case 3:19-cv-05199 Document 1-1 Filed 08/20/19 Page 1 of 1
                                                                                            CIVT COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the                                            fling    and service ofpleadings or other papers as required by law,

Court to initiate the civil docket sheet. /.lrElNsZRUCT|ONS ON NEXT PAGE OF THIS F)RM.)

I.    (a) PLAINTIFFS                                                                                                           DEF'EI\DANTS
     UNITED STATES OF AMERICA                                                                                                VARIOUS FIREARMS
     (b)       County of Residence of First Listed Plaintiff                                                                   Countv of Residence of First Listed Defendant
               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (N     U.S. PLAINTIFF CASES ONLY)

                                                                                                                               NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                            THE TRACT OF LAND INVOLVED.
     (C)
       RttomeVs (Fim None, Address, and Telephone Number)                                                                      Attorneys (lfKnown)
 ATJSA KARENBEAUSEY
 450 GOLDEN GATE AVE.,9TH FLOOR
 SAN FRANCISCO,CA94lO2

II.            BASIS OF JURISDICTION                               @tace an "X"- in one Box onty)             III.    CITIZENSHIP OF PRINCIPAL PARTIES                                           erace an "X" in one Boxlor              Ptaintif
                                                                                                                      (For Diversity Cases       Only)                                           ond One Boxfor Defendant)
                                                                                                                                                              PTF         DEF                                                      PTF         DEF
 X        I    U.S. Government Plaintiff                3    Federal Question                                        Citizen ofThis    State                    I          I          Incorporated or Principal Place                4           4
                                                             (U.5. Govemment Not a Paily)
                                                                                                                                                                                      ofBusiness In This State
                                                                                                                     Citizen ofAnother    State                 2               2     Incolporated and Principal Place                   5       5
          2    U.S. Government     Defendant            4     Diversiw                                                                                                                ofBusiness ln Another State
                                                            (lndicate?itizenshry of Ponies in ltem     Ill)                                                                    '
                                                                                                                     Citizn or Subject of   a                   3            3        Foreign Natron                                     6       6
                                                                                                                     Foreign Country


ry.                 NATI.]REOFSTIIT                           an "X" in   One Box


      I l0 Imurance                                PERSONAL INJIJRY                      PERSONALINJURY                      X625 Drug Related Seirure of               422 Apy,al28 USC $ 158                       375 False Claims Act
      120 Marine                                                                                                                      Propefty   2l USC $ 881           423 Withdrawal 28 USC                        376 Qui Tam (31 USC
                                                310 Airplane                           365 Personal Injury     -   Product
      130     Miller Act                                                                   Liability                           690 Other                                     $ 157                                       $ 372e(a))
                                                315 Airylane Product Liability
          40 Negotiable Insuunent                                                      367 Healft Care/                                   IJABOR:.                  ...':..:PROPERTY.RIGIITS,;-..           :        400 State Reapportioment
      I                                         320 Assault, Libel & Slander
      150 Recovery        of                                                               Plumaceutica.l Personal                                                                                                   410 Antitrust
                                                330 Federal Employers'                                                         710 Fair Labor Staldards       Act        .820 Copyrights
              Overpayment Of                                                               Injuy hoduct Liability                                                                                                    430 Banks and Barking
                                                       Liability                                                               720 LaborA4anagement
              Veteran's Benefits                                                       368 Asbesros Personal Injury                                                      .830 Patent
                                                340 Marine                                                                         Relations                         '                                               450 Comnrcrce
                                                                                           Product Liability                                                             835 Patent-Abbreviated New
      l5l     Medicare Act
                                                345 Marine Product Liability                                                   740 Rarlway Labor       Act                      Drug Application                     460 Deportation
      I   52 Recovery of Defaulted                                                     PERSONAL PROPERTY                                                                                                             470 Racketeer Influenced &
                                                350 Motor Vehicle                                                              751 Family and Medical                    '.s+o Trademark
             Student Loans (Excludes                                                   370 Other Fraud                                                                                                                   Comrpt Organizations
                                                                                                                                   Leave Act
             Veterans)                          355 Motor Vehicle Product
                                                                                       371 Truth in Lending                                                          :.=ascidrAr,' tf iiir.v                         480 Consunrer Credit
                                                       Liability                                                               790 Other Labor Litigation
      153 Recover]-       of                                                           380 Other Personal Property                                                       861 HrA (139str)                            485 Telephone Consumer
              Overpayment                       360 Other Personal Injury                                                      791 Enrployee Retirenrent
                                                                                           Damage                                  Income Secudty Act                    .862 BIack    Lug   (923)                       Protection Act
          of Veterm's Benefits                  362 Personzl Injury -Medical
                                                                                       385 Propefy Damage Product                                                               DIwC/DIww (405(g))                   490 Cable/Sat TV
      160 Stockholders' Suits
                                                       Malpractice
                                                                                           Liability
                                                                                                                             '::r..   IMMIGRATION                        .863
                                                                                                                                                                         .864 SSID TitleXVI                      '   850 Securittes/Comrodities/
      190 Other Contract                                                             .:'PRISONER}ETITIONS                      462 Naturatization                        .865 RSI (40s(g))                               Exchange
                                                        CIYIIj._RIGETS
      195 Contract Product       Liability                                                                                            Application
                                                                                                                                                                                                                     890 Other Statutory Actions
          96 Franchrse
                                                440 Other Civil tughts                    HABEAS CORPUS                        465 Other Inmrigration               ;::iipornAi:- ixXdiniS'; j: .
      I                                                                                                                                                                                                               891 Agncultural Acts
                                                441 Voting                             463 Alien Detainee                             Actions                            870 Taxes (U.S. Plaintiffor                 '893
                                                                                                                                                                                                                          Environmental Matters
                                                442 Employment                         510 Motions to Vacate                                                                 Defendant)
     210 Land Condemnation                                                                 Sentence                                                                                                                  895 Freedorn of Information
                                                443 Housing/                                                                                                         .,871      IRFThird     Party 26 USC
                                                                                                                                                                                                                           Act
     220 Foreclosure                                Accommodations                     530 General                                                                              $ 7609
                                                ,145   Aner. dDsabilities-
                                                                                                                                                                                                                     896   Aftitration
     230 Rent Lease & Ejectment                                                        535 Death Penalty
                                                       Employment                                                                                                                                                    89    A&ninistsative kocedure
     240 Torts to Land                                                                           OTHER                                                                                                                     Act/Review or Appeal of
     245 Tort Product Liability
                                                446    AIrer dDrsabilities-Other
                                                                                       540 Mandamus & Other                                                                                                                Agency Decision
                                                448 Education
     290      All   Other Real Property                                                550 Civil Rights                                                                                                              950 Constihrtionaiity of State
                                                                                       555 Pnson Condition                                                                                                                 Statutes

                                                                                       560 Civil Detainee-
                                                                                           Condrtions of
                                                                                           Confinement


V. ORIGIN                        (Place    m "X" in one Boxonly)
XI Original                          t.'   .2   Removedftom                   3     Remanded from              4     Reinstated or          5     Tramferred fiom                      6   Multidistrict                   8   Multidistrict
              Proceeding                        State   Cout                        Appellate Coul                   Reopened                     Atother Distict (sp e c fy)              Litigation-Transfer                 LitigatiorDir€ct File


vI.                 CAUSE OF           Cite the U.S. Civil Statute undelwhich you are filing (Do not cite iarisdictionol s.!-atates anless div.ers.tti:
                                        Title I 8, United States Code, Section SZa(a)(t) md fitle Zt, Unired States Code, Section iS ftuXOl
                    ACTION
                                       Brief descriotion of cause:
                                           Drug Related Forfeiture

VII.                REQI.IESTEDIN                      CHECK IF THIS IS A CLASS ACTION                               DEMAND       S                                        CHECK YES only if demanded in complaint:
                    COMPLAINT:                         UNDER RULE 23, Fed. R. Civ. P.                                                                                      JURYDEMAND:                                 Yes XNo

VIII.           RELATEDCASE(S),                                       ruDGE                                                            DOCKETNUMBER
                IF AIYY (See instmctions):
IX.     DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an "X" in one Box only) x SAII FRAIICISCO/OAKLAND                                                                                            SAI\                                     EIJREKA-MCKINLEWTLLE


DATE                 ,08120/2019                                      SIGNATI.]RE OF ATTORIIEY OF RECORD
